                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION


SOUTH CAROLINA COASTAL                     )
CONSERVATION LEAGUE, et al.,               )
                                           )
                    Plaintiffs,            )
                                           )
      v.                                   )
                                           )                   Case No. 2:20-cv-01687-BHH
                  1
MICHAEL REGAN, in his official             )
capacity as Administrator of the U.S.      )
Environmental Protection Agency, et al.,   )
                                           )
                    Defendants,            )
                                           )
AMERICAN FARM BUREAU                       )
FEDERATION, et al.,                        )
                                           )
                    Intervenor-Defendants. )
___________________________________ )

                                              ORDER

       Having considered Defendants’ Motion for Voluntary Remand Without Vacatur

(ECF No. 140) and the parties’ responses thereto, the Court hereby GRANTS the Motion.

Accordingly, the Navigable Waters Protection Rule: Definition of “Waters of the United

States,” 85 Fed. Reg. 22,250 (Apr. 21, 2020) is remanded without vacatur. All other

pending motions are hereby denied as moot and this action is dismissed.

       IT IS SO ORDERED.

                                                       /s/Bruce Howe Hendricks
                                                       United States District Judge

July 14, 2021
Charleston, South Carolina

1EPA Administrator Michael Regan is automatically substituted for Andrew Wheeler pursuant to Rule 25(d)
of the Federal Rules of Civil Procedure.
